PER CURIAM.
James Adubato appeals an order denying his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). He claims that the jury’s verdict would support only 40 points for sexual contact and not the 80 points that he received. The trial court denied this motion with an order that provides no legal explanation and no attachments. Accordingly, we cannot review the merits of this case. The record does not show conclusively that Mr. Adubato is entitled to no relief. See Fla. R.App. P. 9.140©.
We reverse and remand for further proceedings.
ALTENBERND, A.C.J., and NORTHCUTT and SALCINES, JJ., Concur.